PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal from the December 4, 2013, Order Denying Motion for Postconviction Relief, in Escambia County Circuit Court case numbers 10-990, 10-1001 through 10-1005, 10-1083, 10-1084, 11-1782, and 11-1783. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed counsel, the trial court shall ap*807point counsel to represent petitioner on appeal.
ROBERTS, C.J., BENTON and LEWIS, JJ., concur.